DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 22-42 of US Application No. 17/585,273, filed on 26 January 2022, are currently pending and have been examined. Applicant canceled claims 1-21 and added claims 22-42 via preliminary amendment.

Information Disclosure Statement
The Information Disclosure Statement filed on 28 March 2022 has been considered. An initialed copy of form 1449 is enclosed herewith.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/731,803, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, claims 27 and 39 recite “wherein the first threshold vessel condition includes a threshold vessel speed between 8 and 15 mph”. Application No. 16/731,803 does not provide support for this limitation. Therefore, claims 27 and 39 are not entitled to the benefit of the prior application. 

Claim Objections
Claims 29 and 40 are objected to because of the following informalities:  claims 29 and 40 recite “the launch control mode is includes a target speed setpoint” but should recite – the launch control mode includes a target speed setpoint –. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-25, 27, 34-37, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chiecchi (US 2011/0143608 A1) in view of Andrasko et al. (US 2016/0375972 A1, “Andrasko”).

Regarding claims 22 and 34, Chiecchi discloses a system and method for controlling a surface drive for a watercraft and teaches:
a trim actuator configured to rotate the marine drive about a trim axis to position the marine drive at trim positions between a minimum running trim position and a maximum running trim position (trim actuator mechanism 110 – see at least Fig. 1 and ¶ [0050]; trimming cylinder 110 adjusts drive unit 140 to the necessary trim angle – see at least ¶ [0051]; upper trimming limit and lower trimming limit – see at least Fig. 1 and ¶ [0050]); 
a control system (electronic control unit 130 – see at least Fig. 1 and ¶ [0050]) configured to: 
[ ] enter a launch control mode (automatic trim mode – see at least ¶ [0021]); 
control the trim actuator to position the marine drive in a tucked position, wherein the tucked position is between a vertical trim position and the minimum running trim position (in slow-travel range S1, the skipper can freely select the trim angle to be between upper trimming limit and lower trimming limit – see at least Fig. 4 and ¶ [0052]); 
detect that a vessel condition has reached a first threshold vessel condition (rotational speed n is compared to rotational speed limit n_23 – see at least Fig. 3 and ¶ [0051]); and 
after the marine vessel reaches the first threshold vessel condition, control the trim actuator to trim up the marine drive to a predetermined target trim position to generate a wave behind the marine vessel (if rotational speed n is greater than rotational speed limit n_23, then automatic trim control changes into a third operating range S3 and the current trim angle is assigned a value corresponding to operating range S3 – see at least Figs. 3, 4 and ¶ [0051]; in operating range S3, trim angle is adjusted to central position – see at least Figs. 1, 4 and ¶ [0052]; all trim angles will generate a wake behind the vessel).  

Chiecchi fails to teach receive a user-selected command to enter the launch control mode. 

However, Andrasko discloses systems and methods for automatically controlling attitude of a marine vessel with trim devices and teaches:
receive a user-selected command to enter [ ] control mode (touchscreen 62 or keypad 66 may be used to initiated any number of control or operation modes, such as auto-trim mode – see at least Fig. 3 and ¶ [0030]).

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for controlling a surface drive for a watercraft of Chiecchi to provide for receiving a user-selected command to enter a control mode, as taught by Andrasko, to allow the user to choose when to activate the auto-trim mode (Andrasko at ¶ [0014], [0048]).

Regarding claims 23 and 35, Chiecchi further teaches:
wherein the first threshold vessel condition is at least one of a threshold vessel speed, a threshold rotational speed, a threshold load, and a threshold vessel pitch (rotational speed n is compared to rotational speed limit n_23 – see at least Fig. 3 and ¶ [0051]; operation ranges may be defined by a headway speed limit – see at least ¶ [0008]).  

Regarding claims 24 and 36, Chiecchi further teaches:
wherein the first threshold vessel condition includes the threshold rotational speed being a speed of a drive shaft causing rotation of a propeller of the marine drive (rotational speeds of the drive or propeller are proportional to the rotational speed of the motor and can be calculated with regard to the transmission ratio – see at least ¶ [0012]; i.e., any of the rotational speeds may be used as the threshold rotational speed).  

Regarding claims 25 and 37, Chiecchi further teaches:
wherein the first threshold vessel condition includes the threshold rotational speed being an engine RPM or a motor RPM of the marine drive (rotational speeds of the drive or propeller are proportional to the rotational speed of the motor and can be calculated with regard to the transmission ratio – see at least ¶ [0012]; i.e., any of the rotational speeds may be used as the threshold rotational speed).  

Regarding claims 27 and 39, Chiecchi further teaches:
wherein the first threshold vessel condition includes a threshold vessel speed (operation ranges may be defined by a headway speed limit – see at least ¶ [0008]) [ ].

Chiecchi and Andrasko fail to teach the threshold vessel speed between 8 and 15 mph.

However, it would have been an obvious matter of design choice to set the first threshold vessel condition at any particularly desirable vehicle speed, including speeds between 8 and 15 mph, since applicant has not disclosed that the speed between 8 and 15 mph solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the threshold vessel condition set at a vessel speed between 8 and 15 mph.

Regarding claim 32, Chiecchi further teaches:
detecting that the vessel condition of the marine vessel has reached a second threshold vessel condition and then controlling the trim actuator to trim down the marine drive to the minimum running trim position, wherein the first threshold vessel condition and the second threshold vessel condition are both one of a threshold vessel speed or a threshold rotational speed (if rotational speed n is greater than rotational speed limit n_12, then automatic trim control changes into a second operating range S2 and the current trim angle is assigned a value corresponding to operating range S2 – see at least Figs. 3, 4 and ¶ [0051]; in operating range S2, trim angle is adjusted to lower trimming limit, i.e., trimmed down – see at least Figs. 1, 4 and ¶ [0056]), and wherein the second threshold vessel condition is less than or equal to the first threshold vessel condition (rotational speed limit n_12 is less than rotational speed limit n_23 – see at least ¶ [0051]).  

Regarding claims 33 and 42, Chiecchi further teaches:
wherein the predetermined target trim position is between the vertical trim position and a maximum running trim position (in operating range S3, trim angle is adjusted to central position – see at least Figs. 1, 4 and ¶ [0052]; central trim position is between upper trimming limit and lower trimming limit – see at least Fig. 4 and ¶ [0050]).  

Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chiecchi in view of Andrasko, as applied to claims 23 and 35 above, and further in view of Anschuetz (US 2018/0050780 A1).

Regarding claim 26 and 38, Chiecchi fails to teach but Anschuetz discloses a method and system for controlling trim position of a propulsion device on a marine vessel and teaches:
wherein the first threshold vessel condition includes the threshold load being an engine load or a motor load of the marine drive (controller 38 controls trim of the propulsion device 10 based on one or more of engine speed, vessel speed, current trim position, and/or parameters that indicate engine load, such as throttle position, intake manifold absolute pressure, or intake mass flow rate – see at least ¶ [0031]).  

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for controlling a surface drive for a watercraft of Chiecchi and Andrasko to provide for the first threshold vessel conditions being other known conditions for controlling trim, such as parameters that indicated engine load, as taught by Anschuetz, to control the trim (Anschuetz at ¶ [0031]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chiecchi in view of Andrasko, as applied to claim 2 above, and further in view of Ontolchik (US 4,749,926).

Regarding claim 28, Chiecchi and Andrasko fail to teach but Ontolchik discloses an automatic trim tab control system and teaches:
wherein the first threshold vessel condition includes a threshold vessel pitch (pilot may set a desired pitch trim and a bow up or bow down condition may be determined based on pitch determined – see at least 4:3-20).  

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for controlling a surface drive for a watercraft of Chiecchi and Andrasko to provide for the first threshold vessel conditions being other known conditions for controlling trim, such as vessel pitch, as taught by Ontolchik, to control the trim (Ontolchik at 4:3-20).

Claims 29-30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chiecchi in view of Andrasko, as applied to claims 22 and 34 above, and further in view of Oehlgrien et al. (US 2010/0094491 A1, “Oehlgrien”).

Regarding claims 29 and 40, Chiecchi and Andrasko fail to teach but Oehlgrien discloses an automatic stabilizing unit for watercrafts and teaches:
wherein the user-selected command to enter the launch control mode is includes a target speed setpoint, wherein target speed setpoint is one of a vessel speed or a rotational speed (a user may activate CRUISE, SKI, or WAVE mode, where a target velocity is maintained – see at least ¶ [0171], [0175], [0182]; input unit 24 may be used to manually select input application-specific movement programs – see at least ¶ [0165]-[0166]). 

Individually, neither Chiecchi, Andrasko, nor Oehlgrien disclose wherein the first threshold vessel condition is less than or equal to the target speed setpoint. However, Chiecchi discloses three travel phases of watercraft 100. A first phase S1 is a slow-travel phase where the initial trim may be set by the operator between an upper and lower trim limit. A second phase S2 corresponds to an accelerated travel phase and is only a temporary operating range in which the trimming allows the changeover to a third operating phase S3. The trim is automatically adjusted to the lower trim limit, i.e., maximum trim down, during operating phase S2. The third operating phase S3 is the main operating range of the watercraft. During the third operating phase S3, the trim is adjusted to a central trim. In other words, Chiecchi provides for automatic trim adjustment starting from a slow/idle phase, transitioning to an acceleration phase, and finishing in a desired final running state of the watercraft. The final running state is a running state having a neutral trim position. Oehlgrien discloses a watercraft where a user can select between different modes that represent the desired running state of the watercraft, such as cruise mode, ski mode, and wave mode. In each of these modes, a target velocity for the watercraft is set. This target velocity is the desired final running state of the watercraft, which is analogous to the final running state of the watercraft of Chiecchi. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for controlling a surface drive for a watercraft of Chiecchi and Andrasko to provide the first threshold vessel condition as less than or equal to the target speed setpoint to provide the predictable result of setting the desired final running state of the watercraft at the target speed setpoint. 

Regarding claim 30, Chiecchi and Andrasko fail to teach but Oehlgrien discloses an automatic stabilizing unit for watercrafts and teaches:
wherein the user-selected command further includes selection to engage automatic propulsion control (a user may activate CRUISE, SKI, or WAVE mode, where a target velocity is maintained – see at least ¶ [0171], [0175], [0182]; input unit 24 may be used to manually select input application-specific movement programs – see at least ¶ [0165]-[0166]).

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for controlling a surface drive for a watercraft of Chiecchi and Andrasko to provide for engaging automatic propulsion control, as taught by Oehlgrien, to maintain a desired velocity of the watercraft (Oehlgrien at ¶ [0171], [0175], [0182]). 

  Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chiecchi in view of Andrasko, as applied to claims 22 and 34 above, and further in view of Andrasko et al. (US 9,919,781 B1, “Andrasko II”).

Regarding claims 31 and 41, Chiecchi and Andrasko fail to teach but Andrasko II discloses systems and methods for automatically controlling attitude of a marine vessel with trim devices and teaches: 
controlling the trim actuator to begin trimming up the marine drive to the predetermined target trim position upon expiration of a predetermined time after the marine vessel has reached the first threshold vessel condition (controller sends a control signal to trim actuator after a dwell time has elapsed since a previous control signal was sent to the trim actuator – see at least Fig. 7 and 8:39-67).  

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for controlling a surface drive for a watercraft of Chiecchi and Andrasko to provide for trimming after expiration of a predetermined time, as taught by Andrasko II, to more accurately control trim position (Andrasko II at 8:24-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666